EXHIBIT 10.63

PROMISSORY NOTE

$265,570.50

January 3, 2002

          JEFFREY A. ALLRED (hereinafter referred to as “Debtor”), for value
received, hereby promises to pay to the order of PTEK HOLDINGS, INC., a Georgia
corporation (hereinafter referred to as “Payee”), the principal sum of TWO
HUNDRED SIXTY-FIVE THOUSAND FIVE HUNDRED SEVENTY AND 50/100 DOLLARS
($265,570.50) on January 3, 2012, together with interest on the unpaid principal
balance at the rate of five and forty-six hundredths percent (5.46%)per annum,
compounded annually. Any principal of or interest on this Note not paid when due
shall bear interest after such due date until paid at the rate of seven and
forty-six hundredths percent (7.46%) per annum, and Debtor shall pay all costs
of collection.  The principal hereof and the interest thereon are payable at
3399 Peachtree Road, The Lenox Building, Suite 600, Atlanta, Georgia 30326, or
at such other place as Payee may from time to time designate to Debtor in
writing, in coin or currency of the United States of America.

          Prepayment. Debtor may, at any time and from time to time, prepay all
or any portion of the principal of this Note remaining unpaid, without penalty
or premium.  In the event Debtor sells any of the shares of $.01 par value
common stock of Payee that are held by Payee pursuant to the Stock Pledge
Agreement described below, Debtor shall prepay a portion of this Note in an
amount equal to the after-tax proceeds received by Debtor from the sale of such
shares. Prepayments shall be applied first to the payment of accrued but unpaid
interest on this Note and the balance to principal.

          Events of Default.  If any of the following events (an “Event of
Default”) shall occur and be continuing for any reason whatsoever (and whether
such occurrence shall be voluntary or involuntary or come about or be effected
by operation of law or otherwise), then this Note shall thereupon be and become
due and payable, without any further notice or demand of any kind whatsoever,
all of which are hereby expressly waived:

          (a)          If Debtor defaults in the payment of principal or
interest on this Note when and as the same shall become due and payable and such
default continues for twenty (20) days after Debtor receives notice from Payee
of such default; or

          (b)          If Debtor makes an assignment for the benefit of
creditors or admits in writing his inability to pay his debts generally as they
become due; or

          (c)          If an order, judgment or decree is entered adjudicating
Debtor bankrupt or insolvent; or

          (d)          If Debtor petitions or applies to any tribunal for the
appointment of a trustee or receiver of Debtor, or of any substantial part of
the assets of Debtor, or commences any proceedings relating to Debtor under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect; or



--------------------------------------------------------------------------------

          (e)          If any such petition or application is filed, or any such
proceedings are commenced, against Debtor, and Debtor by any act indicates his
approval thereof, consent thereto, or acquiescence therein, or an order is
entered appointing any such trustee or receiver, or approving the petition in
any such proceedings, and such order remains unstayed and in effect for more
than ninety (90) days.

          Security.  This Note is secured by a pledge of shares of $.01 par
value common stock of Payee pursuant to that certain Stock Pledge Agreement by
and between Payee and Debtor of even date herewith, which shares were received
by Payee pursuant to that certain Restricted Stock Award Agreement by and
between Payee and Debtor dated December 28, 2001.

          Waiver.  Any failure on the part of Payee at any time to require the
performance by Debtor of any of the terms or provisions hereof, even if known,
shall in no way affect the right thereafter to enforce the same, nor shall any
failure of Payee to insist on strict compliance with the terms and conditions
hereof be taken or held to be a waiver of any succeeding breach or of the right
of Payee to insist on strict compliance with the terms and conditions hereof.

          Time.  Time is of the essence.

          Notices.  All notices, requests, demands and other communications to
Debtor hereunder shall be in writing and shall be deemed to have been duly given
and delivered when delivered in person, when mailed postage prepaid by
registered or certified mail with return receipt requested, or when delivered by
overnight delivery service to 100 Inman Circle, Atlanta, Georgia 30309, or to
such other address as Debtor may designate to Payee in writing.

          Applicable Law.  This Note shall be governed by, and enforced and
interpreted in accordance with, the laws of the State of Georgia.

          IN WITNESS WHEREOF, Debtor has executed this Note under seal as of the
date first set forth above.

 

/s/ JEFFREY A. ALLRED (L.S.)

 

--------------------------------------------------------------------------------

 

Jeffrey A. Allred

2